Citation Nr: 0205629	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  96-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
October 31, 1966, to May 11, 1967, and from August 4, 1968, 
to August 17, 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 RO decision.  

The appeal is before the undersigned who has been designated 
to make the final disposition of this proceeding for VA.  

In September 1998, the appellant appeared at the RO and 
testified at a video conference hearing which was conducted 
by the undersigned sitting in Washington, DC.

In May 1999, the Board remanded this case to the RO for 
additional development of the record.  

In August 2000, the Board entered a decision denying service 
connection for residuals of a neck injury.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2001, the Court issued 
an order which vacated the August 2000 Board decision and 
remanded the case for additional action.  The case was 
subsequently returned to the Board, and the appellant's 
representative on behalf of the appellant submitted 
additional evidence (with an appropriate waiver of initial RO 
consideration of the evidence pursuant to 38 C.F.R. 
§ 20.1304) in December 2001 and written argument in January 
2002.  


FINDING OF FACT

There is no convincing evidence to show that the appellant 
currently has a neck disability related to disease or injury 
in ACDUTRA.


CONCLUSION OF LAW

The appellant does not have a neck disability which is due to 
disease or injury which was incurred in or aggravated by 
ACDUTRA, nor may any arthritis be presumed to have been 
incurred during ACDUTRA.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1111, 1112, 1113, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant had periods of ACDUTRA from October 31, 1966 to 
May 11, 1967, and from August 4, 1968 to August 17, 1968.  
The service medical records from his first period of ACDUTRA 
do not reflect any complaints, treatment, or diagnosis of 
residuals of a neck injury.  Physical examinations conducted 
in September 1965 and March 1967 indicate the appellant's 
spine and upper extremities were normal.  There are no 
service medical records dated during his second period of 
ACDUTRA which reflect a neck injury or treatment thereof.

Records dated in December 1968 from Moore Memorial Hospital 
show that the appellant was hospitalized for four days with 
complaints of headache and pain and numbness in the left 
upper extremity.  He was examined by Charles A. Phillips, 
M.D.  The appellant related a history of injury in May 1968 
when he was hit in the head after a truck fell off of a jack 
while he was changing a tire.  He reported intermittent 
headaches and pain in the left upper extremity since that 
time.  In regard to his social history, it was indicated on 
an examination report that the appellant was a paratrooper 
and had made several jumps; he denied knowledge of any 
injury.  The diagnostic impression was post-traumatic 
syndrome manifested by headaches and brachial plexus symptoms 
to rule out organic lesion in the cervical spine.  
Subsequently, a brain scan, skull X-rays, and X-rays of the 
cervical spine were all reported as normal.  The discharge 
diagnoses were cerebral concussion; post traumatic headaches; 
and brachialgia, brachial plexus, left.  

Records dated from January to February 1969 from North 
Carolina Memorial Hospital at the University of North 
Carolina show that the appellant was seen with complaints of 
persistent left upper extremity weakness and headaches.  
Recorded clinical data contains a description of an incident 
in which he had struck his head while fixing a flat tire in 
May 1968.  He was not hospitalized at that time.  
Additionally, there is a notation that the appellant reported 
having sustained a whiplash injury in August 1968 while on 
ACDUTRA when engaging in a parachute jump and that he 
reported almost persistent discomfort since the whiplash 
injury.  He related that, in August 1968, he had had two 
weeks of ACDUTRA and was injured during a parachute jump when 
he twisted his neck after his cords got tangled.  He said 
that his neck was sore for several days after that incident.  

The appellant was hospitalized at North Carolina Memorial 
Hospital in February 1969 in order to undergo a neurological 
evaluation due to complaints of numbness and weakness of the 
left arm for the previous two months.  He reported that in 
May 1968 he was underneath an automobile changing a tire when 
he hit his forehead against the axle while the jack 
supporting the car fell.  He reported that he immediately 
felt some neck pain and also experienced headaches and dizzy 
spells after that incident.  There is a notation that the 
appellant related a whiplash injury sustained during a 
parachute jump three months later with almost persistent 
discomfort ever since.  X-rays of the skull and cervical 
spine were performed and considered unremarkable.  The 
discharge summary references only the May 1968 incident and 
did not describe the August 1968 injury following parachute 
jumping while on ACDUTRA.  The appellant was diagnosed as 
having moderate to severe tension headaches and prescribed a 
Thomas collar for stiffness in his neck.

Military records from Womack Army Hospital dated in March 
1969 indicate that the appellant sustained a neck injury in a 
parachute jump in August 1968.  He was noted to have had 
complaints of cervical pain with radiation to the left upper 
extremity.  Cervical spine x-rays did not demonstrate any 
abnormality at that time.

Service medical records dated in March 1969 show that the 
appellant underwent a physical examination on which he 
complained of pains in the neck, back, and left arm.  He 
reported on a medical history form that he sustained a neck 
injury during a parachute jump in August 1968.  An 
examination report noted he wore a neck brace and, in June 
1969, was found medically qualified for retention in the 
Reserves.  

Private medical records dated from October 1994 to January 
1995 reflect that the appellant complained of pain in the 
arms and across the neck and back.  The various diagnoses 
included cervical strain, arthritis, degenerative joint 
disease of the neck, and questionable herniated nucleus 
pulposus.  

In January 1995, the RO received the appellant's claim of 
service connection for residuals of a neck injury.  On his 
application, the appellant alleged he injured his neck during 
a parachute jump in August 1968.  

In support of his claim in January 1995 (and later in 
December 1996), he submitted several statements of his wife 
and his friends who were with him in service at the time of 
the alleged neck injury.  These statements report, in 
essence, that the appellant sustained an injury to his neck 
and was required to wear a neck brace during the time of the 
injury in 1968 from a parachute jump to sometime in 1969 or 
1970.  On one statement, a friend stated that up until the 
time of the parachute injury the appellant "never seemed to 
have anything wrong with him" and "looked and acted very 
healthy."  

On a February 1995 statement, William L. Bell, M.D., opined 
that the appellant should be evaluated as soon as possible 
for herniated nucleus pulposus of the cervical spine.  

Records from the Durham, North Carolina, VA Medical Center 
(VAMC) show that the appellant was seen in February 1995 for 
a neurology consultation.  He reported a neck injury in 1968 
during ACDUTRA as a result of a parachute jump.  He 
complained of a stiff neck with limited mobility since 1968.  
He reported that his stiff neck had gradually worsened until 
September 1994, when he experienced a recurrence of acute 
neck pain while working as a plumber (it was noted that he 
had "kinked his neck" which caused him severe pain).  In 
July 1995, he underwent surgery on his neck at the VAMC, 
consisting of a decompressive laminectomy at C4-C5-C6.  The 
hospital discharge summary references a 1968 parachute injury 
but not any prior injury, including that sustained while 
striking his head while fixing a flat tire in 1968.  

On an insurance claim dated in August 1995, the appellant 
dated the onset of his cervical spine disorder to September 
1994.  He signed this document.  

In an October 1995 decision, the RO denied the appellant's 
claim for service connection for residuals of a neck injury.  

In January 1997, the RO reviewed a lengthy letter from the 
appellant describing the injuries he received in 1968.  

At a September 1998 videoconference hearing before the 
undersigned, the appellant testified that he was treated by 
Dr. Vanore in Robbins, North Carolina, after the accident in 
May 1968 in which he struck his head while changing a tire.  
He said that Dr. Vanore died in 1990 and that his records 
were destroyed sometime prior to that.  As such, there are no 
records which can be obtained pertaining to the May 1968 
incident prior to the appellant's ACDUTRA in August 1968.  
The appellant said that on August 15, 1968, he participated 
in parachute training exercises and sustained an injury to 
his neck when the risers twisted around the back of his neck 
and helmet.  He reported that he saw Dr. Phillips after he 
returned home from his period of ACDUTRA and still had a sore 
neck.  He indicated that, although he reported the incident 
which took place during ACDUTRA to Dr. Phillips, the doctor 
told him that he could only be helped if he said that his 
neck was injured in the May 1968 accident when he was at work 
as a plumber.  The appellant maintained that he had had a 
stiff neck since the parachute jump in 1968.

In May 1999, the Board remanded the case to the RO for 
additional evidentiary development, to include affording the 
appellant a VA examination in order to determine the nature 
and likely etiology of his neck disorder.  

In a statement dated in May 1999 regarding medical treatment 
information, the appellant indicated that his family doctor 
was Dr. Bell, who took over Dr. Vanore's practice.  He stated 
that Dr. Vanore had destroyed all his records prior to his 
death.  

In a statement received by the RO in July 1999, the appellant 
indicated that he attempted to obtain, without success, 
records from his employer during the period of 1967 to 1969.  
He stated that he was hoping to obtain a Worker's 
Compensation report where Dr. Vanore indicated that there was 
nothing wrong with him and that he was not hurt in the May 
1968 tire-changing incident.  The appellant stated that 
evidently his records were destroyed long ago.  

At a September 1999 VA examination, the appellant's claims 
folder was reviewed, and a complete history was taken.  The 
examination resulted in a diagnosis of cervical 
intervertebral degenerative disc disease and history of 
cervical stenosis with myelopathy, post decompression 
laminectomy C4-5-6, with residual painful limited motion and 
radiculopathy.

The VA examiner further opined that, in light of the fact 
that the X-ray studies and physical examination performed 
following the incident involving the jack in May 1968 showed 
no neurological abnormalities, there would be no reason to 
suspect that the appellant's present condition was secondary 
to any injury sustained as a result of this event.  He also 
stated that, given the more than 20-year hiatus in 
symptomatology and the apparent significant symptoms 
demonstrated by the appellant in 1994, he did not believe 
that the parachute injury and training surrounding that 
period in 1968 were as likely as not responsible for the 
latter course and present findings relative to his cervical 
spine.

In January 2000, the appellant responded to a Supplemental 
Statement of the Case mailed in November 1999, providing 
statements and annotating the Supplemental Statement of the 
Case.  He argued that the VA examination was "a joke."  

In December 2001, the Board received a statement dated in 
November 2001 from Earlie Hill, D.C., who stated the 
appellant was initially seen in his office in October 2001.  
He reported that the appellant related having several old 
injuries, including a neck injury from a parachute accident 
in 1968, and that he was in constant pain.  The chiropractor 
stated that the appellant also had dizziness and a tingling 
sensation over his entire body, muscle spasms in the entire 
back and legs, a weakened grip in both hands, weakness on 
muscle strength testing in the arms and legs, and an entire 
body sensitive to palpation.  The chiropractor stated that, 
in his opinion, the appellant was having "extreme emotional 
recall to the parachute accident in 1968" which was 
"maintaining the symptoms related to the accident," and 
that the appellant would probably require extensive therapy 
and counseling to free himself of this emotional burden which 
would then ease his many symptoms.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in September and October 1995), Statement 
of the Case (in January 1996), and Supplemental Statements of 
the Case (in June 1998 and November 1999), the RO has 
notified him of the evidence needed to substantiate his 
claim.   

The RO has also made reasonable efforts to assist the 
appellant in obtaining evidence for his claim, to include 
requesting medical records from sources identified by the 
appellant in January 1995 and May 1999, and affording him a 
VA examination in September 1999 to ascertain the current 
nature and etiology of his neck disability.  Additionally, 
the RO has provided the appellant the opportunity for a 
hearing, which was conducted in September 1998.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The appellant claims that he is entitled to service 
connection for a neck disability as a residual of an injury 
during his ACDUTRA in August 1968.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis is one year.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of service connection for residuals of a neck injury.

There is no contemporaneous service medical evidence 
revealing that the appellant sustained a neck injury from a 
parachute jump in August 1968.  It is noted, however, that 
several statements of friends submitted in connection with 
the appellant's claim corroborate his allegation of having 
injured his neck during a parachute jump in August 1968.  

The private and military medical records dated from December 
1968 to March 1969 reflect the appellant's reports of having 
injured his head and neck twice in 1968-once in connection 
with changing a tire in May 1968 and then during a parachute 
jump in August 1968.  Nevertheless, these records do not 
offer convincing evidence that the appellant's currently 
diagnosed neck disability is related to an alleged August 
1968 parachute jump injury.  In fact, on one report in 
January 1969, the appellant denied a history of any injury 
from his activities as a paratrooper.  Despite his assertions 
to the contrary, the doctors in late 1968 and early 1969 
appear to have treated the May 1968 tire-changing incident as 
a principal cause for the appellant's head and neck 
complaints at that time.  One hospital discharge summary 
references the May 1968 but not the August 1968 incident.  

After March 1969, the claims file shows there are no records 
of complaints, treatment, or diagnosis of a neck disability 
until 1994, at which time the appellant experienced a 
recurrence of acute neck pain while working as a plumber.  
Eventually, in July 1995, he underwent decompressive 
laminectomy of the cervical spine at the VAMC and has 
received ongoing medical treatment for a neck disability, to 
include chiropractic services, ever since.  In order to 
clarify the etiology of the neck disability, a medical 
examination and opinion was sought and obtained.  

The Board finds the opinion of the September 1999 VA examiner 
very persuasive.  Indeed, that examiner is the only medical 
professional who reviewed the appellant's entire medical 
record in order to offer an opinion.  In addition, the Board 
acknowledges the appellant's contention of having had neck 
problems since 1968; however, the Board finds more probative 
the absence of any medical evidence of such problems for 25 
years.  There is no medical evidence of neck disability from 
early 1969 until late 1994.  The Board also finds the 
insurance claim on which the appellant dated the onset of his 
cervical spine disorder to September 1994 very probative 
inasmuch as it contradicts his later statements and testimony 
that his neck symptoms had continued since 1968.

Although the appellant asserts that his current neck 
disability is attributable to an injury during his period of 
ACDUTRA, he, as a lay person, is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  Further, the Board recognizes the 
appellant's recitation of the history of his parachute injury 
as the alleged cause of his complaints at examinations where 
a diagnosis referable to a neck disorder was rendered; 
however, based on the evidence submitted, there is no 
indication that the examining physicians incorporated the 
appellant's recitation of his history into a medical 
conclusion regarding the etiology of the neck disability.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board concludes that there is no basis for relating the 
appellant's neck disability to service, particularly given 
the VA medical opinion.  In sum, the weight of the credible 
evidence demonstrates that the appellant's current neck 
disability became manifest years after his service and has 
not been medically linked to service.  The condition was not 
due to disease or injury which was incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the appellant's claim of service connection for residuals of 
a neck injury, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a neck injury is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

